NO. 12-19-00156-CV
                            IN THE COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                                        TYLER, TEXAS


 IN RE: RANDY GRAY AND PPC                             §

 TRANSPORTATION COMPANY,                               §       ORIGINAL PROCEEDING

 RELATORS                                              §

                                     MEMORANDUM OPINION
                                         PER CURIAM
        Relators, Randy Gray and PPC Transportation Company, filed this original proceeding to
challenge Respondent’s order compelling discovery responses to Requests for Production 89 and
96 and Interrogatories 3 and 15.1 Shad Wells is the Real Party in Interest. On May 15, 2019,
Relators filed a Rule 11 agreement with this Court, which reflects that the parties resolved the
discovery issues raised in this proceeding. On May 22, Wells filed a response, which indicates
that the parties resolved their dispute and Respondent signed an order effectuating their agreement.
Respondent’s order demonstrates that Relator’s complaints regarding Requests for Production 89
and 96 and Interrogatories 3 and 15 have been resolved. On May 24, Relators filed a motion to
dismiss this proceeding as moot.
        If a controversy no longer exists between the parties, the case becomes moot. Reule v.
RLZ Inv., 411 S.W.3d 31, 32 (Tex. App.—Houston [14th Dist.] 2013, no pet.). When a judgment
“cannot have a practical effect on an existing controversy, the case is moot and any opinion issued
on the merits in the appeal would constitute an impermissible advisory opinion.” Id. An opinion
is advisory when it neither constitutes specific relief to a litigant nor affects legal relations. See
Houston Chronicle Publ’g Co. v. Thomas, 196 S.W.3d 396, 401 (Tex. App.—Houston [1st Dist.]
2006, no pet.). Accordingly, because the parties resolved the dispute presented in this original

        1
          Respondent is the Honorable Robert K. Inselmann, Jr., Judge of the 217th District Court in Angelina
County, Texas.
proceeding, we grant Relators’ motion to dismiss and dismiss the petition for writ of mandamus
as moot. See In re Hite, No. 12-18-00121-CV, 2018 WL 2715300, at *2 (Tex. App.—Tyler June
6, 2018, orig. proceeding) (mem. op.); see also TEX. R. APP. P. 42.1(a).
Opinion delivered May 31, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)


                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                             MAY 31, 2019

                                        NO. 12-19-00156-CV



              RANDY GRAY AND PPC TRANSPORTATION COMPANY,
                                 Relators
                                   V.

                            HON. ROBERT K. INSELMANN, JR.,
                                      Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by Randy
Gray and PPC Transportation Company; who are the relators in appellate cause number 12-19-
00156-CV and defendants in trial court Cause No. CV-00470-18-07, pending on the docket of the
217th Judicial District Court of Angelina County, Texas. Said petition for writ of mandamus
having been filed herein on April 25, 2019, and the same having been duly considered, because it
is the opinion of this Court that the writ should not issue, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby dismissed as moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                                     3